department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division aug seltier ma ay re dear this letter is to inform you of an adverse decision regarding your request for an automatic amortization extension as permitted in sec_431 of the intemal revenue code the code’ this extension would have been effective for the plan_year beginning date the adverse decision is due to the fact that the funding improvement plan was not adopted during the plan_year sec_431 of the code requires the secretary to extend the period of time required to amortize any unfunded_liability of a plan for a period of time not in excess of years if the plan submits an application meeting the criteria stated in sec_431 1b the plan must submit the required information to meet the criteria in sec_431 including a certification from the plan’s actuary that in part ii the plan_sponsor has adopted a plan to improve the plan's funding status the actuarial certification provided indicated that the plan_sponsor has devised a plan to improve the plan's funding status under wrera the plan_sponsor froze the plan’s status on date once the plan's status is certified as of date the plan_sponsor will devise a plan to improve the plan's funding status _ april the plan_year beginning april during the june’ of the irs spoke with the plan’s actuary _ to clarify whether a plan to improve the funding status was devised for confirmed that had not occurred on _ conference of right indicated that board minutes for the january plan was adopted by march such plan was adopted therefore sec_431 has not been met given that the time period for adopting a funding improvement plan for the year ended date has passed we cannot provide a favorable ruling for an extension meeting may indicate that a funding improvement a review of those minutes did not indicate that pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you require further assistance in this matter please contact sincerely yours david m ziegler manager ep actuarial group
